DETAILED ACTION
The office action is in response to application filed on 11-6-20. Claims 1-16 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-6, 8-11 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2017 /0098965 KIKUCHI et al. (“KIKUCHI”) in view of US 2015/0077048 to Bae (“Bae”).
Regarding claim 1, KIKUCHI discloses a power transfer module (fig. 6, 100) configured to be attached to a main body (300 and 400 together) of the electronic apparatus (400), and configured to receive alternating current (AC) power (First AC Power) and wirelessly transfer power to the electronic apparatus, wherein the power transfer module comprises a primary resonator (power transmission antenna 140, for example, is a resonant circuit including a power transmission coil and a capacitor) configured to operate at an operation frequency (para; 0115, lines 3-5, control parameter, for example, can be frequencies of pulse signals supplied to a plurality of switching devices included in the inverter circuit 130) of a preset range (para; 0115) corresponding to a resonant frequency (para; 0116, lines 3-5, power transmission antenna 140 upon the frequency, the amount of phase shift, the duty ratio, and the voltage supplied to the inverter circuit 130, respectively); a power receiver (300) comprising a secondary resonator (310) configured to resonate with the primary resonator and wirelessly receive power from the power transfer module; and a controller (450) configured to control the power receiver to supply power (para; 0066, lines 9-11, load control circuit 450 
But, KIKUCHI does not discloses an electronic component provided in the main body of the electronic apparatus based on voltage being greater than or equal to a preset level applied from the power transfer module to the power receiver and control the power receiver not to supply power to the electronic component based on voltage being less than the preset level applied from the power transfer module to the power receiver.
However, Bae discloses an electronic component (fig. 5, 400) provided in the main body of the electronic apparatus based on voltage being greater than or equal to a preset level (para; 0135, the load 400 is in the charging mode, the control unit 373 may measure the voltage applied to the switch 371 to confirm whether the measured voltage is equal to or higher than a second threshold voltage) applied from the power transfer module to the power receiver and control the power receiver not to supply power to the electronic component (para; 0132, minimum voltage required to allow the load 400 to enter the charging mode and less than 4.2V the load not charging mode) based on voltage being less than the preset level (para; 0139, DC power transferred to the load is equal to or greater than a preset value) applied from the power transfer module to the power receiver.

Regarding claim 2, KIKUCHI discloses the frequency of the preset range corresponds to a spread frequency band (para; 0115, lines 3-5, control parameter, for example, can be frequencies of pulse signals supplied to a plurality of switching devices included in the inverter circuit 130) based on a spread spectrum of the resonant frequency (para; 0115, lines 15-18, power transmission control circuit 150 can adjust the voltage output from the DC-to-DC converter by changing the switching frequency of a switching device in the DC-to-DC converter).
Regarding claim 4, KIKUCHI discloses the power transfer module further comprises: an inverter (fig. 6, inverter circuit 130) configured to operate at the frequency of the preset range and transfer power to the primary resonator; and a setting portion (fig. 6 and para; 0063, lines 10-11, voltage detected by the voltage detector 330 to the power transmission receiver 190) configured to output a signal (fig. 6, response signal) for setting the operation frequency to the inverter (para; 0062, lines 8-11, inverter circuit 130 receives first DC power output from a DC power supply 510 of the power control apparatus 500, converts the first DC power 
Regarding claim 5, KIKUCHI discloses the inverter comprises a plurality of switching devices (fig. 9, S1-S4) configured to perform a switching operation based on the signal output from the setting portion (para; 0064, lines 12-14, operation a plurality of times at intervals of several milliseconds, for example, a substantially constant voltage is supplied to the load driving apparatus 400), and control the primary resonator to resonate based on the switching operation.
Regarding claim 6, KIKUCHI discloses setting portion is configured to detect a resonance current (para; 0106, lines 9-11, power transmission antenna 140, for example, is a resonant circuit including a power transmission coil and a capacitor) of the primary resonator, and control operation of the inverter to be stopped based on detecting overcurrent being greater than or equal to a preset level (para; 0114, lines 3-6, AC power on the basis of the updated control parameter transmitted from the power control apparatus 500 and controls the inverter circuit 130 using the control parameter).
Regarding claim 8, KIKUCHI discloses the power receiver further comprises a rectifying unit (fig. 6, 320) configured to convert the AC power received from the primary resonator of the power transfer module into direct current (DC) power to be supplied to the electronic apparatus.
Regarding claim 9, KIKUCHI discloses the controller comprises: a detector (fig. 330) configured to detect voltage output from the rectifying unit; and a switch (para; 0139, lines 1-4, control circuit 450 controls the load inverter circuit 430 through a pulse output circuit 460 on the basis of the load instruction value received by the load receiver 490) configured to perform switching based on the voltage output from the rectifying unit being greater than or equal to the preset level (para; 0063, lines 12-15, signal is used in feedback control for keeping constant the voltage (hereinafter also referred to as "load voltage") of the second DC power supplied to the load driving apparatus 400).
Regarding claim 10, KIKUCHI discloses the primary resonator and the secondary resonator are respectively provided at opposite positions (fig. 6, opposite) inside external casings of the power transfer module and a main body of the electronic apparatus (300 and 400 together).
Regarding claim 11, KIKUCHI discloses the power transfer module further comprises an operation detector (para; 0057, lines 1-3, load driving apparatus 400 includes a load 410 such as a motor and an inverter circuit board that controls the operation of the load 410) configured to detect whether the secondary resonator is disposed at a position opposite to the primary resonator (fig. 6, opposite).
Claim 3 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2017 /0098965 KIKUCHI et al. (“KIKUCHI”) in view of US 2015/0077048 to Bae (“Bae”) and further in view of US 2019/0157978 to NI (“NI”).
Regarding claim 3, KIKUCHI in view of Bae discloses all the claim limitation as set forth in the rejection of claims above.
But, KIKUCHI in view of Bae does not discloses the primary resonator and the secondary resonator comprise LLC resonant converters.	However, NI discloses the primary resonator and the secondary resonator comprise LLC resonant converters (fig. 3, and (0009, lines 4-5, primary side and secondary side of the LLC resonant converters)).	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify KIKUCHI in view of Bae by adding LLC resonant converters as part of its configuration as taught by NI, in order to LLC resonant converter is able to regulate the output voltage over wide line and load variation with a relatively small variation in switching frequency.
Claims 7, 13 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2017 /0098965 KIKUCHI et al. (“KIKUCHI”) in view of US 2015/0077048 to Bae (“Bae”)  and further in view of US 2015/0303714 to Keeling et al. (“Keeling”).
Regarding claim 7, KIKUCHI in view of Bae discloses all the claim limitation as set forth in the rejection of claims above.
But, KIKUCHI in view of  Bae does not discloses the power transfer module further comprises an input portion configured to convert the AC power into direct current (DC) power by adjusting a power factor, and output the DC power to the inverter.	However, Keeling discloses the power transfer module further comprises an input portion (fig. 6, 601) configured to convert the AC power into direct current (DC) (DC voltage) power by adjusting a power factor (fig. 6, 605), and output the DC power to the inverter.
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify KIKUCHI in view of Bae by adding AC/DC converters as part of its configuration as taught by Keeling, in order to adjust the external power source and may convert the AC voltage/current to a direct current (DC) voltage/current.
Regarding claim 13, KIKUCHI in view of Bae discloses all the claim limitation as set forth in the rejection of claims above.
	But, KIKUCHI in view of  Bae does not discloses each of the power transfer module and the power receiver further comprises a position alignment member configured to make a relative position between the primary resonator and the 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify KIKUCHI in view of  Bae by adding position alignment as part of its configuration as taught by Keeling, in order to the electric vehicle receive charge efficiently. 
Claim 12 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2017 /0098965 KIKUCHI et al. (“KIKUCHI”) in view of US 2015/0077048 to Bae  (“Bae”)  in view of US 2018/0041075 to Kaechi (“Kaechi”).
Regarding claim 12, KIKUCHI in view of Bae discloses all the claim limitation as set forth in the rejection of claims above.
	But, KIKUCHI in view of Bae does not discloses the operation detector comprises a magnetic switch or a light receiving element of a photosensor.	However, Kaechi discloses the operation detector comprises a magnetic switch or a light receiving element of a photosensor (para; 0044, lines 12-15, power receiving apparatus 201, and is composed of, for example, a mechanical switch, a magnetic sensor, an electrolytic sensor, an acceleration sensor, an angular velocity sensor, a capacitance sensor, a photosensor).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify KIKUCHI in view of Bae by adding sensor as part of its configuration as taught by Kaechi, in order to use of the alignment driving systems.
Claim 14 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2017 /0098965 KIKUCHI et al. (“KIKUCHI”) in view of US 2015/0077048 to Bae  (“Bae”) and in view of US 2015/0303714 to Keeling et al. (“Keeling”) and further in view of US 10,607,761 to Nishimura et al. (“Nishimura”).
Regarding claim 14, KIKUCHI in view of Bae and in view of Keeling discloses all the claim limitation as set forth in the rejection of claims above.
.
Claim 16 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2019/0157978 to NI (“NI”) in view of US 2017 /0098965 KIKUCHI et al. (“KIKUCHI”) and further in view of US 2015/0077048 to Bae (“Bae”).
Regarding claim 16, NI discloses a power transfer module comprising a primary LLC converter circuit (0009, lines 4-5, primary side of the LLC resonant converter) comprising: a primary LLC resonant converter configured to resonate based on a switching frequency the inverter; a power receiver comprising a secondary LLC converter circuit (para; 0009, lines 2-3, secondary side of the LLC resonant converter), the primary LLC converter circuit, the secondary LLC converter circuit comprising: a secondary LLC resonant converter (para; 0009, lines 2-3,  
But, NI does not discloses an inverter configured to convert direct current (DC) power to alternating current (AC) power and a rectifying unit configured to convert the AC power to DC power provided to an electronic component provided in a main body of the electronic apparatus; and a controller configured to control the switching frequency of the inverter; control the power receiver to supply power to the electronic component based on voltage being greater than or equal to a preset level applied from the power transfer module to the power receiver, and control the power receiver not to supply power to the electronic component based on voltage being less than the preset level applied from the power transfer module to the power receiver.
However, KIKUCHI discloses an inverter (fig. 6, inverter circuit 130) configured to convert direct current (DC) power to alternating current (AC) power and a rectifying unit (fig. 2, 320) configured to convert the AC power to DC power provided and a controller (fig. 6, 150) configured to control the switching frequency of the inverter; and further Bae discloses an electronic component (fig.  the load 400 is in the charging mode, the control unit 373 may measure the voltage applied to the switch 371 to confirm whether the measured voltage is equal to or higher than a second threshold voltage) applied from the power transfer module to the power receiver, and control the power receiver not to supply power to the electronic component (para; 0132, minimum voltage required to allow the load 400 to enter the charging mode and less than 4.2V the load not charging mode) based on voltage being less than the preset level applied from the power transfer module to the power receiver (para; 0139, DC power transferred to the load is equal to or greater than a preset value).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify NI by adding an inverter as part of its configuration as taught by KIKUCHI, in order to converts direct current (DC) power supplied from a DC power supply into alternating current (AC) power and it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify NI in view of KIKUCHI by adding voltage level of receiver as part of its configuration as taught by Bae, in order to .

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 15, the claim in the application are deemed to be directed to an nonobvious improvement over the prior art of record, particularly KIKUCHI et al. US 2017 /0098965 discloses wireless power transmission system includes a power transmission apparatus, a power reception apparatus, a load driving apparatus, and a power control apparatus. The power control apparatus includes a direct current power supply, a main control circuit, and a communicator. Keeling et al. US 2015/0303714 discloses Systems, methods, and apparatus for wirelessly charging an electric vehicle. In one aspect, a method of wirelessly charging an electric vehicle is provided.
The primary reason for allowance of the claims is the inclusion of the particular claimed components in addition to wherein each of the primary resonator and the secondary resonator further comprises a core and a wiring, and one of the primary 


Response to Arguments
Applicant’s argument filed on 11-6-20 with respect to claims 1-16 has been fully considered but are moot in view of the new grounds of rejection.
Conclusion
 Applicant’s amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836